Citation Nr: 1220392	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1967 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This claim has been the subject of multiple Board decisions and subsequent appeals to the United States Court of Appeals for Veterans Claims (Court).  The Board initially denied the claim on appeal in a June 2004 decision.  The Veteran appealed this decision to the Court.  Based on a September 2004 Joint Motion for Court Remand (Joint Motion or JMR), the Court remanded the Board's decision for development in compliance with the Joint Motion.  In a June 2005 decision, the Board remanded the claim for an examination and medical opinions regarding the Veteran's back disorder.  The Board again denied the claim on appeal in an April 2006 decision.  The Veteran appealed to Court.  Based on an August 2007 Joint Motion, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The JMR noted that the VA examiner had not answered the questions posed by the Board's remand with the correct standard.  In May 2008, the Board remanded the claim for an examination and to obtain required etiological medical opinions.  

The Board most recently denied the claim on appeal in a December 2008 decision.  The Veteran appealed to the Court.  Based on a November 2009 Joint Motion, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The JMR noted that both the Board and the VA examiners had ignored a pertinent piece of medical evidence.  In March 2010, the Board remanded the issue on appeal for an examination and readjudication.  That development has been completed and the case is properly before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  
REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board finds that this appeal must be remanded to obtain an adequate examination that complies with the directives of the March 2011 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

When the matter was before the Board in March 2011, a remand was ordered.  The remand directed that an examination of the Veteran be conducted to determine the etiology of his current back disorder.  Specifically, it was requested that the VA examiner provide a diagnosis of all current back disabilities, and as to each back disability, determine whether it clearly and unmistakably existed prior to service without undergoing aggravation in service.  The remand further added that if the disability did not preexist service, an explanation must be provided, which must include a discussion of the October 2010 VA examiner's finding that the back disability clearly and unmistakably existed prior to service.  The remand also directed the VA examiner to consider and discuss the reports of pre-service fractured vertebra, service treatment records, previous VA examination reports, the July 1999 letter from Dr. S., and the February 2006 letter from Dr. C.  

As the Veteran's representative has argued in an October 2011 statement, the June 2011 examination report does not comply with the specific directives mentioned above.  According to the June 2011 VA examination report, the VA examiner diagnosed the Veteran with "lower back pain, residual of degenerative disk disease."  He concluded that the Veteran's diagnosis of lower back pain clearly and unmistakably existed prior to service as documented by entries in his service treatment records.  However, with regard to the second back diagnosis, the VA examiner concluded that the degenerative disk disease is a result of "events after his service . . . ."  As noted by the Veteran's representative, the VA examiner failed to answer the specific question of whether degenerative disc disease "clearly and unmistakably exist prior to service without undergoing aggravation in service?"  Furthermore, even if the VA examiner's statement is interpreted as concluding that the degenerative disk disease did not exist prior to service, the VA examiner failed to discuss the October 2010 VA examiner's finding that the Veteran's back disability clearly and unmistakably existed prior to service.  Additionally, the VA examiner indicated that he reviewed the claims file, which included a review of the "October 2010 [VA examination,] all tabbed documents as requested in the 2507[,] and all perti[n]ent treatment records including military and private treatment records[;]" however, as noted by the Veteran's representative in the October 2011 statement, the examiner failed to specifically discuss the reports of pre-service fractured vertebra, service treatment records, previous VA medical examination reports, the July 1999 letter from Dr. S., and the February 2006 letter from Dr. C.  

As such, because of the aforementioned procedural deficiencies, the Board's remand instructions were not complied with, and another remand is needed in order to ensure compliance.  If any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  While the Board regrets the delay, another remand is required.  See Stegall v. West, 11 Vet. App.-268 (1998).  

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is again REMANDED for the following action:

1.  Contact the examiner who conducted the June 2011 VA examination and request an addendum opinion to answer in full the following questions:
A.  Provide a diagnosis of all current back disabilities.  Regarding each diagnosed back disability, did it clearly and unmistakably exist prior to service without undergoing aggravation in service?  If the examiner finds that the disability did not pre-exist service, an explanation must be provided.  That explanation must include a discussion of the October 2010 examiner's finding that the back disability clearly and unmistakably existed prior to service.  

B.  Regarding each back disability that is found to pre-exist service, was any in-service increase in disability clearly and unmistakably due to natural progress, as opposed to activities during the Veteran's service? 

C.  If a back disorder clearly and unmistakably existed prior to service, are the spondylolysis and defects in the pars interarticularis at L-5 shown on IVP during service related to that pre-existing injury?  For example, are the problems noted at L-5 part of the pre-existing back disability or a separate or additional disability?  

D.  If the problems at L-5 during service did not pre-exist service, is it at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any currently diagnosed back disability, to specifically include the post-service diagnoses of L4-L5 and L5-S1 spondylolithis and degenerative changes, is related to the findings at L-5 during service, as opposed to any pre-existing low back disability?  

The physician must specifically consider and discuss the reports of pre-service fractured vertebra, the service treatment records, the previous VA medical examination reports, the July 1999 letter from Dr. S., and the February 2006 letter from Dr. C.  

The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  Moreover, if the examiner from June 2011 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in his place.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


